Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communications filed on 04/28/20. Claims 1-14 are pending in this application. 
Information disclosure Statement
The information Disclosure Statement filed on 04/28/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. §103 as being unpatentable over Song (US 20180158829 A1).
Regarding claim 1, Song (US 20180158829 A1) discloses a semiconductor device comprising: a plurality of vertical structures on a substrate (see fig 2); and
a support pattern that contacts sidewalls of the plurality of vertical structures (see 112), wherein the support pattern includes a plurality of support holes extending through the support pattern (1a, 1b, 1c),
the plurality of support holes include a first support hole and a second support hole that are spaced apart from each other (see fig 10, and the first support hole has a shape or size different from a shape or size of the second support hole (see fig 1, figs 4-11).

when viewed in plan, the support pattern comprises first inner sidewalls that define the first support hole and define a circumference of a circle (see 112/1a of fig defines a circle, see fig 5), and
when viewed in plan, the support pattern comprises second inner sidewalls that define the second support hole and define, respectively, sides of a triangle (see fig 8). See also fig 1 defining various geometries of holes.
Regarding claim 3, Song discloses the semiconductor device of claim 1, wherein
when viewed in plan, the support pattern comprises first inner sidewalls that define the first support hole and define a circumference of a first circle (see fig 5),
when viewed in plan, the support pattern comprises second inner sidewalls that define the second support hole and define a circumference of a second circle (see fig.  5, defining multiple circles), and
a diameter of the first circle is different from a diameter of the second circle (see fig 1, disclosing multiple circles, figs 4 and 5).
Regarding claim 4, Song discloses the semiconductor device of claim 1, wherein the first support hole comprises three first support holes (see fig 4), and the second support hole comprises three second support holes, and the three first support holes and the three second support holes are spaced apart from each other and arranged in an alternating sequence around a center of a hexagon (see fig 4), and
wherein centers of the three first support holes and the three second support holes overlap, respectively, vertices of the hexagon (see fig 4).
Regarding claim 5, Song discloses the semiconductor device of claim 1, wherein the sidewall of each of the plurality of vertical structures comprises a portion defining a respective one of the plurality of support holes (see figs 2 and 3 defining 1a-holes 112/suports).


Regarding claim 7, Song discloses the semiconductor device of claim 1, wherein the plurality of support holes further include a third support hole (see fig. 1 disclosing multiple support holes), when viewed in plan, the support pattern comprises first inner sidewalls that define the first support hole and define a circumference of a circle (see fig 5 defining circle), when viewed in plan, the support pattern comprises second inner sidewalls that define the second support hole and define, respectively, sides of a first triangle (see fig 8 defining triangle), when viewed in plan, the support pattern comprises third inner sidewalls that define the third support hole and define, respectively, sides of a second triangle (see fig 1 disclosing repeating of multiple support shapes), and when viewed in plan, the first, second, and third support holes are immediately adjacent to each other and arranged along a first direction (see fig 1, where the patterns are adjacent to one another), and the first support hole is between the second support hole and the third support hole (see fig 1).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. §103 as being unpatentable over Jung (US 20200395364 A1) in view of Song (US 20180158829 A1).

a plurality of storage node contacts, wherein each of the plurality of storage node contacts electrically connects a respective one of the plurality of bottom electrodes (BE) to a respective one of the plurality of first impurity regions (106 connect to DC); a plurality of landing pads (LP), wherein each of the plurality of landing pads(LP) is between a respective one of the plurality of storage node contacts BC and a respective one of the plurality of bottom electrodes BE, see fig 8Q; a plurality of bit lines on the substrate and electrically connected to the plurality of second impurity regions, respectively, the plurality of bit lines crossing over the plurality of word lines (see fig 8q, disclosing BL crossing WL); a plurality of bit-line contacts BC between a respective one of the plurality of bit lines BL and a respective one of the plurality of second impurity regions DC/ dc/330, see fig 8q); and
Song discloses a support pattern 112 in contact with a first portion of a sidewall 1240of each of the plurality of bottom electrodes 106, wherein the support pattern includes a plurality of support holes, and a second portion of the sidewall of each of the plurality of bottom electrodes 106 defines a respective one of the plurality of support holes (see fig 1), the plurality of support holes include a first support hole and a second support hole that are spaced apart from each other (112, disclosing space 1a, 1b, ac), when viewed in plan, the support pattern comprises first inner sidewalls that define the first support hole and define a circumference of a circle (see fig 5), and when viewed in plan, the support 
Jung and Song are in the same or similar fields of endeavor. It would have been obvious to combine Jung and Song. Jung and Song may be combined by forming the vertical patterns and holes of Jung (see fig 6), with different trench shapes, as disclosed in Song, see fig 1. One having ordinary skill in the art would be motivated to combine Jung and Song in order to have structural integrity, see para [0038].
Regarding claim 9, Song and Jung disclose the semiconductor device of claim 8, wherein the first support hole comprises three first support holes and the second support hole comprises three second support holes, and the three first support holes and the three second support holes are spaced apart from each other and arranged in an alternating sequence around a center of a hexagon (see fig 4 disclosing this configuration), and wherein centers of the three first support holes and the three second support holes overlap, respectively, vertices of the hexagon (see fig 4 of Song).
Regarding claim 10, Jung and Song discloses the semiconductor device of claim 8, wherein the plurality of bottom electrodes comprise three bottom electrodes that are adjacent to each other, and the three bottom electrodes define the first support hole of the plurality of support holes (see fig 2, disclosing multiple bottom electrodes, see 106).
Regarding claim 11, Song discloses the semiconductor device of claim 8, further comprising bit-line spacers on respective sidewalls of the plurality of bit lines (see song, 112 spacers), wherein each of the bit-line spacers includes a first sub-spacer and a second sub-spacer that are spaced apart from each other by a gap region between the first sub-spacer and the second sub-spacer (see fig 2 and 3 defining spacers and subspacers with gap 1a).
Regarding claim 12, Jung and Song disclose the semiconductor device of claim 8, wherein the plurality of support holes further include a third support hole (1a), and the triangle is a first triangle (see 
Regarding claim 13, Jung and song discloses the semiconductor device of claim 12, wherein when viewed in plan, the first, second, and third support holes are immediately adjacent to each other and arranged along a first direction, and the first support hole is between the second support hole and the third support hole (see fig 9 where the three support holes are arrange adjacent to one another).
Regarding claim 14, Jung and Song disclose the semiconductor device of claim 8, further comprising a plurality of separation dielectric patterns, wherein one of the plurality of separation dielectric patterns is interposed between two adjacent landing pads of the plurality of landing pads (see 341 is between LP’s), and wherein top surfaces of the plurality of separation dielectric patterns are coplanar with top surfaces of the plurality of landing pads (see 360 is coplanar with LP, fig 8Q).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813